Title: To George Washington from William Dewees, Jr., 4 December 1777
From: Dewees, William Jr.
To: Washington, George



Hond Sir
frankford [Pa.] Decbr the 4th 1777

I Have Just Recd Information which I Beleive to be the Best Can be Obtaind that the British Army had Last Night Packd up all their Baggage & each Man four Days Provision Coock’d; their Horses hitchd to their Artillery & every Appearance of marching out Immediately But something happening which is Not accounted for the orders were Countermanded; the Reason Assignd to me is they Expect our army to move their Camp very soon as they Have Recievd such Information and think they will Do Better to attack when your army moves as they have heard you are advantagiously Posted; But it is Expected they are Determind to Attack you where you Now Are; on Saturday morning Next I Expect I shall be Able to Inform you Exactly when they will Attack for Beyound all Doubt they are Determind to Attack at all Events; I Have the Hounour to be Sir Your Most Obedt Humble Servt

⟨Wm Dewees, Jun.⟩

